 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TRADE SECRET LICENSE AGREEMENT
 
THIS TRADE SECRET LICENSE AGREEMENT is made and entered into as of April 1, 2016
(“Effective Date”), by and between PURDUE RESEARCH FOUNDATION, a statutory body
corporate formed and existing under the Indiana Foundation or Holding Companies
Act of 1921 (“PRF”), and CANTABIO PHARMACEUTICALS INC., a Deleware corporation,
(“LICENSEE”) collectively referred to as the “Parties.”
 
WITNESSETH
 
WHEREAS, Purdue University researchers have, prior to the Effective Date,
collaborated with LICENSEE in the characterization of certain small molecule
compounds that bind DJ-1;
 
WHEREAS, the Purdue University Board of Trustees has, by general resolution
and/or assignment, designated PRF to administer all matters pertaining to
protection, use and commercialization of the intellectual property developed at
Purdue University;
 
WHEREAS, LICENSEE desires to hereby enter into this Agreement whereby LICENSEE
obtains rights to use the Trade Secret for commercial purposes; and
 
WHEREAS, PRF is willing to enter into this Agreement with LICENSEE, under the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
hereto agree as follows:
 
 
ARTICLE 1                     DEFINITIONS
 
The following terms as used herein shall have the following meaning:
1.1           “Affiliate”: Means any entity which controls, is controlled by, or
is under common control with another person or entity. For purposes of this
definition only, “control” means (a) to possess, directly or indirectly (through
one or more intermediaries), the power to direct the management or policies of
an entity, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance, or (b) to own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
or other ownership interest of such entity.
1.2           “Agreement” or “License Agreement” means this Agreement, including
all Schedules attached to this Agreement.
1.3           “Annual Period” means a calendar year during the Term of the
Agreement.
1.4           “Commercially Reasonable Efforts” means with respect to the
commercialization of a Licensed Product, efforts that are consistent with those
utilized by companies of size and type similar to LICENSEE (or, if applicable, a
Sublicensee), for products with similar commercial potential at a similar stage,
taking into consideration their cost to develop, the competitiveness of
alternative products, the nature and extent of their market exclusivity, the
likelihood of regulatory approval, their profitability, and all other relevant
factors.
1.5           “DJ-1 Compounds” means those certain compounds provided by
LICENSEE to Purdue University for testing, any patentable compounds that include
one or more of such compounds that are derived from the DJ-1 Compound provided
by LICENSEE to Dr. Rochet.
1.6           “Field of Use” means the diagnosis, prevention and treatment of
disease.
1.7            “Indemnitees” means PRF, Purdue University, and their respective
officers, directors, employees, and legal representatives.

 
 
Exhibit10.3, 1

--------------------------------------------------------------------------------

 

1.8           “Invention” means any inventions solely conceived by Purdue
University or PRF and all inventions jointly conceived by Purdue University or
PRF and LICENSEE prior to the Effective Date and within the scope of the grants
from the Michael J Fox Foundation (1) dated October 20, 2010 and with Project
Title: Identification of small molecule stabilizers of DJ-1 biophysical and
celluar validation; , and (2) dated August 2, 2013 and with Project Title:
Determination of the 3D structure of biologically active small molecules in
complex with DJ-1 using X-ray crystallography (collectively the “MJFF
Agreements”), which inventions relate to the DJ-1 Compounds, and any other
compounds or methods of use of such compounds, including methods of treatment of
human disease, that arise from the use the Trade Secret.
1.9           “Licensed Product” means a product or service, the development,
manufacture, use, or sale of which uses the Trade Secret.
1.10           “Licensed Territory” means worldwide.
1.11           “Payment Due Date” means 30 days from the Effective Date and
thereafter shall mean 30 days following each anniversary of the Effective Date.
1.12           “Reporting Period” means annual periods ending December 31.
1.17           “Trade Secret” means that information generated at Purdue
University by Dr. Rochet as generally described in Exhibit A and more
particularly disclosed to LICENSEE by Dr. Rochet in document(s) dated December
4, 2012; February 14 and 16, 2013, and September 3.  For the avoidance of doubt,
the Trade Secret excludes the DJ-1 Compounds.
 
ARTICLE 2                       GRANT OF LICENSE AND OPTION
 
2.1           Ownership.  The Parties acknowledge that LICENSEE owns the DJ-1
Compounds, PRF owns the Trade Secret, and that ownership of Inventions other
than DJ-1 Compounds and the Trade Secret shall be governed in accordance with
the United States patent laws of inventorship.
2.2           License. Subject to compliance with this Agreement, and subject to
the reservation of rights stated below, PRF grants to LICENSEE (but not to
Affiliates), and LICENSEE accepts:
 
2.1.1
an exclusive, non-transferable (except to the extent permitted herein) license
to the Trade Secret solely in the Field of Use and the Licensed Territory to
develop, manufacture, use, and/or sell Licensed Products; and

 
2.1.2
a worldwide,  non-exclusive, fully paid-up transferable license under PRF’s
rights in any Invention for the Term for research and development of DJ-1
Compounds only.

2.3           Option.  PRF hereby grants LICENSEE a first right during the Term
of this Agreement or the third anniversary of the Effective Date, whichever is
earlier, to negotiate an exclusive commercial license, with the right of
sublicense, to the rights of PRF in any Invention on such commercially
reasonable terms and conditions as the Parties may agree. LICENSEE shall be
responsible for the preparation, filing, prosecution, issuance, maintenance and
expense of all U.S. and foreign patent applications disclosing Inventions.
LICENSEE shall advise PRF in writing within one hundred eighty (180) days of a
determination of PRF’s inventive contribution to Inventions, whether or not
LICENSEE wishes to negotiate a commercial license.
2.4           Right of Sublicense.  LICENSEE may sublicense the Trade Secret to
its Affiliates without the prior consent of PRF.
2.5           No Implied License. The license and right granted in this
Agreement shall not be construed to confer any license or rights upon LICENSEE
by implication, estoppel, or otherwise to any intellectual property, research,
development, data, results or  technology, including any patent, patent
application, trademark, trademark application, copyright, trade secret, tangible
research property or other proprietary right, in whole or in part, not
specifically and expressly stated in this Agreement.  Any right not expressly
granted to LICENSEE under this Agreement is expressly reserved by PRF.

 
 
Exhibit10.3, 2

--------------------------------------------------------------------------------

 

2.6           Reservation of Rights. PRF retains on behalf of itself, Purdue
University, and any research collaborators who are bound by confidentiality to
practice under the Trade Secret on a royalty-free basis for research, scholarly
use, and other similar uses, including without limitation sponsored research and
collaborations (“Non-Commercial Uses”).
 
ARTICLE 3                      DILIGENCE AND COMMERCIALIZATION
 
3.1           Diligence and Development. LICENSEE has delivered to PRF prior to
execution of this Agreement a development plan, in form and substance reasonably
acceptable to PRF.  A true and complete copy of the development plan is attached
hereto as Schedule B (“Development Plan”). The Development Plan sets forth the
LICENSEE’s plan for research and development required in order to develop
Licensed Product(s), and LICENSEE’s commercialization strategy regarding
Licensed Product(s).
3.1.1           LICENSEE shall provide annual written reports during the Term to
PRF on progress against the Development Plan, which reports shall contain only
such level of detail reasonably necessary to communicate LICENSEE’s compliance
with Section 3.2 and in no event shall such reports be required to exceed two
(2) pages in length. The annual reports shall be due within thirty (30) days
following following December 31st. The requirement for submission of a progress
report under this Section 3.1.1 shall toll only during the period(s) in which
sales of Licensed Products are made. Any information or reports provided under
this Section shall be treated as Confidential Information subject to Article 7.
3.2           Performance According to Plans. LICENSEE shall use Commercially
Reasonable Efforts to timely perform in accordance with the Development Plan.
3.3           Licensed Products to Market. LICENSEE shall use Commercially
Reasonable Efforts to bring one or more Licensed Products to market as soon as
practicable in accordance with the Development Plan.
 
ARTICLE 4                      CONSIDERATION FOR LICENSE
 
4.1           Annual License Fee. LICENSEE shall pay PRF a non-refundable
license fee of $50,000 (“License Fee”), payable in five equal annual
installments beginning on the first Payment Due Date. Said license fee shall not
be credited toward any other obligation, now or in the future, of LICENSEE under
this Agreement.
 
ARTICLE 5                      PAYMENTS AND REPORTS
 
5.1           Payments. As specified in Article 4, LICENSEE shall make all
payments to PRF on or before the Payment Due Date at the address set forth in
Article 12. If originating outside of the United States, payments shall be made
by wire transfer to an account identified by PRF and LICENSEE shall absorb all
fees or payments associated with such wire transfer.
5.2           Currency Conversion. All payments to be paid by LICENSEE hereunder
shall be paid in U.S. Dollars. Gross Receipts shall be converted to U.S. Dollars
at the exchange rate existing between the U.S. Dollar and the relevant currency
on the last day of the applicable Reporting Period, as such rate is reported by
the Wall Street Journal.  Any loss of exchange, value, taxes, or other expenses
incurred in the transfer or conversion to U.S. dollars shall be paid entirely by
LICENSEE.
5.3           Interest. Interest shall accrue on overdue payments required under
this Agreement at the rate of one and a half percent (1.5%) per month,
commencing on the thirtieth day after the Payment Due Date.
5.4           Payment Reports. For each Reporting Period, LICENSEE shall report
to PRF the information specified in Schedule C.
 

 
 
Exhibit10.3, 3

--------------------------------------------------------------------------------

 

 
ARTICLE 6                      (intentionally left blank)
 
ARTICLE 7                      CONFIDENTIALITY
 
7.1           Agreement Terms. Neither LICENSEE nor PRF shall for any reason or
at any time either during or subsequent to the Term of this Agreement disclose
to third parties the financial terms set forth in this Agreement, except upon a
subpoena or other court order made with appropriate provision for protection of
confidential information.
7.2           Trade Secret Protection. The Parties shall not during the Term of
this Agreement, disclose to third parties any information pertaining to the
Trade Secret except as permitted hereunder.  The Parties acknowledge that
LICENSEE shall separately contract with Dr. Rochet in his personal capacity and
Purdue University for their preservation of confidentiality of the Trade Secret.
7.2.1           The Parties agree to exercise industry standard practices to
prevent access to the Trade Secret.
7.2.2           The Parties shall store the Trade Secret under security controls
that are, at a minimum, the same as or equivalent to industry standard best
security controls.
7.2.3           During the Termall Licensed Products on sale shall either (i)
have a form that reliably and permanently conceals the Trade Secret or (ii) have
a form that makes reverse engineering of the Trade Secret impossible or (iii) be
distributed pursuant to an agreement that prohibits reverse engineering of the
Trade Secret and specifies that PRF is a third-party beneficiary with right of
enforcement of that prohibition and any associated legal remedies.
7.2.4           Each Party shall limit access to the Trade Secret on a need to
know basis to employees, consultants and sublicensees of such Party who are
contractually obligated to maintain the confidentiality of the Trade Secret .
7.2.5           Any confirmed event of unauthorized access to the Trade Secret
shall be disclosed to PRF or LICENSEE, as the case may be, promptly upon
discovery.  LICENSEE shall, at its sole expense, on behalf of itself and PRF,
have the first right to vigorously pursue all reasonably available legal
remedies in all effective jurisdictions (including but not limited to damages,
injunctive relief and criminal arrest) for the termination of unauthorized
access and the retrieval of any purloined Trade Secret.  PRF may in its
discretion participate in those efforts, but shall not be obligated to do so. 
All resulting damage recoveries by LICENSEE shall be retained by LICENSEE;
provided, however, that should PRF participate in such efforts, all recoveries
save those required to reimburse LICENSEE for its efforts shall be turned over
to PRF. Should LICENSEE decline to pursue such legal remedies, PRF may assume
full responsibility for such legal remedies and shall retain all damage
recoveries, and LICENSEE shall fully cooperate with PRF at PRF’s expense.
7.2.6           PRF shall retain all legal rights and remedies against LICENSEE
with respect to any unauthorized use of the Trade Secret.
7.2.7           Permitted Discosure of Trade Secret.  Notwithstanding anything
to the contrary herein, LICENSEE shall have the right to disclose aspects of
Trade Secret:
        7.2.7.1 with PRF’s prior written consent, such consent not to be
unreasonably withheld, delayed beyond three (3) weeks, or conditioned, in a
publication or presentation relating to the DJ-1 Compounds, Licensed Products or
Inventions to the extent reasonably necessary to meet industry standards for
such a publication or presentation;
7.2.7.2 without PRF’s prior written consent:
7.2.7.2.1 in a patent application or in prosecution of a patent application
directed to the DJ-1 Compounds or Inventions to the extent reasonably necessary
to meet the requirements for patentability, including the requirements set forth
in 35 USC §§ 101, 102, 103 and 112;
7.2.7.2.2 to a regulatory agency in support of a clinical trial directed to a
DJ-1 Compound; and
7.2.7.2.3                      as required by law.

 
 
Exhibit10.3, 4

--------------------------------------------------------------------------------

 

 
ARTICLE 8                      DISPUTE RESOLUTION
 
8.1           Negotiation. If a dispute between the parties related to this
Agreement arises, either party, by written notice to the other party detailing
the points of dispute (“Dispute Notice”), may have the dispute referred to the
parties’ respective officers designated below, or their successors, for
attempted resolution by good faith negotiations within twenty (20) days from the
date of the Dispute Notice. The designated officers are as follows:
For LICENSEE:                                CEO
 
For PRF:                                Vice President, OTC
 
8.2           Mediation. If the designated officers are not able to resolve the
dispute within this twenty (20) day period, or any agreed extension, they shall
confer in good faith with respect to the possibility of resolving the matter
through mandatory mediation with a certified mediator in Indianapolis, Indiana
under the Indiana Rules of Alternative Dispute Resolution, said mediation to be
completed within sixty days of the date of the Dispute Notice. The parties shall
participate in any mediation sessions in good faith in an effort to resolve the
dispute in an informal and inexpensive manner. All expenses of the mediator
shall be shared equally by the parties.
8.3           Statute of Limitations; Admissibility of Evidence. The applicable
statute(s) of limitation for claims pending between the Parties shall be tolled
during dispute resolution procedures under this Agreement.   Federal Rule of
Evidence 408, Indiana Rule of Evidence 408, and the Indiana Rules of Alternative
Dispute Resolution shall apply by their terms to evidence generated in the
course of the operation of this Article 8.
 
 
ARTICLE 9                      WARRANTY, MERCHANTABILITY AND EXCLUSION OF
WARRANTIES
 
9.1           Limited Warranty. Each Party warrants to the other that it is
fully empowered to enter into this Agreement. PRF represents, in good faith and
to the actual knowledge of its Office of Technology Commercialization, there are
not, as of the Effective Date, any claims, demands, suits, or judgments against
it that interfere with PRF’s performance of the license granted by PRF to
LICENSEE under this Agreement.
 
9.2
Warranty by LICENSEE.  LICENSEE represents and warrants that:

9.2.1           LICENSEE is a  corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware. LICENSEE has all
requisite corporate power and authority to own, operate, and lease its
properties, to carry on its business as now being conducted and as contemplated
by this Agreement, to enter into this Agreement, and to carry out the
transactions contemplated hereby.  Specifically, LICENSEE warrants that it
possesses the necessary expertise and skill to make, and has made, its own
evaluation of the capabilities, safety, utility, and commercial application of
the intellectual property licensed under this Agreement.
9.2.2           LICENSEE (and, to LICENSEE’s knowledge, none of LICENSEE’s
personnel) is not a party to any agreement or instrument or subject to any
charter or other corporate restriction or any judgment, order, writ, injunction,
or, to LICENSEE’s knowledge, any rule or regulation which materially and
adversely affects the operations, prospects, properties, assets, or condition
(financial or otherwise) of LICENSEE.

 
 
Exhibit10.3, 5

--------------------------------------------------------------------------------

 

9.3           Warranty by PRF.  PRF represents and warrants that
 
 
9.3.1
To the best of PRF’s knowledge, no financial or other assistance was provided by
the United States government in the development of the Trade Secret;

 
9.3.2
 prior to the Effective Date, PRF has exercised industry standard practices to
prevent access to the Trade Secret by third parties without previous access to
the Trade Secret except those third parties that are unde contractual
obligations of confidentiality no less restrictive than those herein. The
Michael J Fox Foundation is specifically excluded from the above due to it
having certain rights to the data and Trade Secret per the terms of the MJFF
Agreements;

 
9.3.2
there are no aspects of the Trade Secret that have been disclosed by PRF except
under contractual obligations of confidentiality no less restrictive than those
herein with the exception of the Michael J Fox Foundation that has certain
rights to the data per the terms of the MJFF Agreements;



9.4           Exclusion of Warranties. PRF  makes no representation whatsoever
with regard to the scope or commercial potential or profitability or income of
or from the Trade Secret or Licensed Products or that the Trade Secret or
Licensed Products may be exploited by LICENSEE without infringing any rights of
any other party. PRF makes no covenant either to defend any infringement charge
by a third party or to institute action against infringers of Trade
Secret.  PRF  does not warrant that any product or service that uses the Trade
Secret will meet LICENSEE’S or any of LICENSEE’S customer’s specific
requirements. ACCORDINGLY, THE INTELLECTUAL PROPERTY LICENSED HEREUNDER IS
PROVIDED “AS IS.” Other than as expressly stated in this Agreement, PRF MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE INTELLECTUAL PROPERTY
LICENSED HEREUNDER AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED WARRANTIES WITH RESPECT
TO THE CAPABILITIES, SAFETY, UTILITY, TRADE, USEAGE, OR COMMERCIAL APPLICATION
OF THE INTELLECTUAL PROPERTY LICENSED HEREUNDER.
 
ARTICLE 10                                DAMAGES, INDEMNIFICATION, AND
INSURANCE
 
10.1           No Liability. PRF shall not be liable to LICENSEE or their
respective customers and related parties, for any special, incidental, indirect,
or consequential damages resulting from defects in the design, testing,
labeling, manufacture, distribution, sale, use or other application of any
Licensed Product developed, manufactured, tested, designed, sublicensed, or sold
pursuant to this Agreement.
10.2           Indemnification. LICENSEE shall defend, indemnify and hold
Indemitees harmless from any and all third party product liability claims,
demands, actions and causes of action, arising in connection with any and all
injuries, losses, damages or liability of any kind whatsoever arising, directly
or indirectly, out of the use, exploitation, distribution, or sale of Licensed
Product(s). This indemnification obligation shall include, without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred by Indemnitees in connection with the defense of any and all
such claims, demands, actions, or causes of action.
10.3           Insurance. Prior to each clinical trial for a Licensed Product
and for the duration of any market availability of a Licensed Product during the
Term, LICENSEE shall supply PRF with a certificate of insurance confirming
coverage as follows: Not less than Two Million Dollars ($2,000,000) per
occurrence and Five Million Dollars ($5,000,000) in the aggregate for
comprehensive general liability, including an endorsement for product liability
claims arising from Licensed Products.  LICENSEE shall supply PRF with a
certificate of insurance confirming coverage in an amount reasonable and
consistent with industry norms for the relevant clinical trial.

 
 
Exhibit10.3, 6

--------------------------------------------------------------------------------

 

10.4           Notice of Claims. LICENSEE shall promptly notify PRF of all
claims involving the Indemnitees and will provide information requested by PRF
for evaluation of each such claim.
 
ARTICLE 11                                TERM AND TERMINATION
 
11.1           Term. Unless extended in writing by mutual agreement of the
Parties, this Agreement will terminate five (5) years from the Effective Date or
as earlier terminated pursuant to Article 11. (“Term”), following which the
Parties and their affiliates shall be free to publish and otherwise employ the
Trade Secret without limitation.
 
11.2
Termination by PRF.

11.2.1           Failure to Pay.  In the event of a failure by LICENSEE to pay
PRF any sum due and payable under this Agreement, and failure of LICENSEE to
cure the nonpayment default within thirty (30) business days of LICENSEE’s
receipt of PRF’s written notice thereof, PRF may terminate this Agreement and
the license granted hereunder, effective as of the date of PRF’s issuance of
written notice confirming LICENSEE’s failure to cure.
11.2.2           Other Breach. In the event of any default or material breach of
this Agreement by LICENSEE other than for nonpayment, PRF may terminate this
Agreement and the license granted hereunder after serving LICENSEE with written
notice of the default or material breach.  If LICENSEE fails to cure the default
or breach  within sixty (60) days of receipt of PRF’s written notice thereof,
the termination becomes automatically effective at the conclusion of the
sixty-day period; provided, however, if any default or breach cannot be cured by
the exercise of due diligence within sixty (60) days, then the time for cure may
be extended, in PRF’s sole discretion, for the time reasonably necessary to
effect the cure (the extension not to exceed forty-five (45) days), provided
that LICENSEE promptly commences to cure within said period and at all times
thereafter proceeds diligently to cure the default or breach.
11.3           Termination by LICENSEE.
11.3.1           Provided that LICENSEE has paid in full the first installment
of the License Fee and has not made any public disclosure of the Trade Secret,
except as permitted under Section 7.2.7, LICENSEE may terminate this Agreement
without cause upon written notice delivered to PRF not less four (4) months
prior to the date on which LICENSEE intends for the termination to be
effective.  Filing by LICENSEE of a bankruptcy petition or commencement of
liquidation, dissolution, or wind-up proceedings under applicable state law
shall constitute written notice to PRF that LICENSEE has terminated its license
under this Agreement, effective immediately prior to executing said petition or
commencing said proceedings. In the event of termination by LICENSEE under this
Section 13.3.  Following termination, LICENSEE shall refrain from any possession
or use of the Trade Secret and shall destroy and or return all evidence and
materials related to the Trade Secret.
11.4           Failure to Enforce. The failure of PRF at any time, or for any
period of time, to enforce any provision of this Agreement shall not be
construed as a waiver of such provision or as a waiver of the right of PRF
thereafter to enforce each and every provision of this Agreement.
11.5           Rightful Loss of Secrecy.  This Agreement shall automatically
terminate with no further obligations for or liabilities on the part of either
Party in the event all aspects of the Trade Secret are no longer secret due to
events that do not amount to a breach of this Agreement by LICENSEE.
11.6           Survival. Expiration or termination of this Agreement does not
relieve either party of any obligation which arises before expiration or
termination, including without limitation obligations for payment and reporting;
provided, however that LICENSEE shall be relieved of any obligation to pay any
portion of the License Fee remaining after such termination date.

 
 
Exhibit10.3, 7

--------------------------------------------------------------------------------

 

 
ARTICLE 12                                NOTICES
 
Except as otherwise provided herein, all notices and other communications shall
be hand delivered, sent by private overnight mail service, or sent by registered
or certified U.S. mail, postage prepaid, return receipt requested, and addressed
to the party to receive such notice or other communication at the address given
below, or such other address as may hereafter be designated by notice in
writing:
 
If to PRF:                               Purdue Research Foundation
Office of Technology Commercialization
1281 Win Hentschel Blvd
West Lafayette, IN 47906
Facsimile: (765) 496-1277
ATTN: Assistant VP, and Director OTC
 
If to LICENSEE:
Cantabio Pharmaceuticals, Inc.
1250 Oakmead Pkwy
Sunnyvale, CA 94085
Fax: (408) 501-8808
Attn: CEO and COO


 
Billing and Invoicing:
Cantabio Pharmaceuticals, Inc.
1250 Oakmead Pkwy
Sunnyvale, CA 94085
Fax: (408) 501-8808
Attn: CFO
Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.
 

 
 
Exhibit10.3, 8

--------------------------------------------------------------------------------

 

 
ARTICLE 13                                MISCELLANEOUS
 
13.1           Export Controls. LICENSEE acknowledges that PRF is subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes, and other commodities and that PRF’s
obligations under this Agreement are contingent upon compliance with applicable
United States export laws and regulations. The transfer of technical data and
commodities may require a license from the cognizant agency of the United States
government or written assurances by LICENSEE that LICENSEE shall not export data
or commodities to certain foreign countries without the prior approval of
certain United States agencies. PRF neither represents that an export license
shall not be required nor that, if required, such export license shall issue.
13.2           Legal Compliance. LICENSEE shall comply with all laws and
regulations relating to its manufacture, processing, production, use, sale, or
distribution of Licensed Products. LICENSEE shall not take any action which
would expose PRF or Purdue University to violation of any law and regulation.
13.3           Independent Contractor. LICENSEE’s relationship to PRF shall be
that of a licensee only. LICENSEE is not be an agent of PRF and shall have no
authority to act for or on behalf of PRF in any matter. Persons retained by
LICENSEE as employees or agents shall not by reason thereof be deemed to be
employees or agents of PRF.
13.4           Use of Names. Each party shall obtain the written approval of the
other party prior to making use of their names for any commercial purpose,
except as required by law. As an exception to the foregoing, LICENSEE and PRF
each may publicize the existence of this Agreement, but may not publize its
terms and conditions of this Agreement without the other party’s consent, except
as required by law.
13.5           Place of Execution. This Agreement and any subsequent
modifications or amendments hereto shall be deemed to have been executed in the
State of Indiana, U.S.A.
13.6           Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of the State of Delaware
(without regard to conflict of law rules) and the United States of America.
13.7           Severability. All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the Parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Agreement shall be replaced by a valid provision which will
implement the commercial purpose of the illegal, invalid or unenforceable
provision. In the event that any provision essential to the commercial purpose
of this Agreement is held to be illegal, invalid or unenforceable and cannot be
replaced by a valid provision which will implement the commercial purpose of
this Agreement, this Agreement and the rights granted herein shall terminate.
13.8           Force Majeure. Any delays in, or failure of, performance of any
party to this Agreement shall not constitute default hereunder, or give rise to
any claim for damages, if and to the extent caused by occurrences beyond the
control of the party affected, including, but not limited to, acts of Nature,
strikes or other work stoppages; civil disturbances, fires, floods, explosions,
riots, war, rebellion, or sabotage.
13.9           Assignment. This Agreement and the license granted hereunder may
not be assigned by LICENSEE except upon the prior written consent of PRF, which
consent may be withheld or conditioned by PRF as necessary to prevent prejudice
to its interests and entitlements hereunder.  Notwithstanding the foregoing,
LICENSEE may without prior written consent assign this Agreement and its rights
thereunder to an Affiliate or to a third party in connection with the transfer
or sale of all or substantially all of its business related to the subject
matter of this Agreement, or in the event of a change in control, merger,
acquisition, consolidation or similar transaction.  This Agreement shall be
binding upon and inure to the benefit of PRF and LICENSEE and their respective
successors and permitted assigns.  Any purported assignment or transfer in
violation of this Section shall be void.
13.10           Modification. This Agreement shall not be modified, amended or
terminated except as herein provided or except by another agreement in writing
executed by the Parties hereto.


 
IN WITNESS WHEREOF, PRF and LICENSEE have caused this Agreement to be signed by
their duly authorized representatives, under seal, as of the day and year
indicated above.
 

 
 
Exhibit10.3, 9

--------------------------------------------------------------------------------

 

PURDUE RESEARCH FOUNDATION








Emily Najem


Corporate Counsel


CANTABIO PHARMACEUTICALS INC.








Name:           Thomas Sawyer


Title:           COO






 
 
Exhibit10.3, 10

--------------------------------------------------------------------------------

 



 


ACKNOWLEDGMENT BY PURDUE’S RESEARCHER:


By my signature below, I affirm that I have
read and understand the obligations of this Agreement. I will abide by this Agreement,
specifically all Confidentiality requirements, and will require those to whom I
provide access to Confidential Information to abide.


By: _________________________________
(Signature)


Name: _______________________________


Title: ________________________________


Date: ________________________________



 
 
Exhibit10.3, 11

--------------------------------------------------------------------------------

 




 
Schedule A:  Trade Secret
 
1)      Binding of compounds to DJ-1 assessed by isothermal titration
calorimetry
2)      Ability of hit compounds to exhibit neuroprotective effect in a cellular
model of Parkinson’s Disease.
a.       Ability of hit compounds to rescue mitochondrial membrane potential in
an oxidative stress assay measuring using SH-SY5Y cells treated with rotenone
b.      The ability of hit compounds to rescue rat primary midbrain dopaminergic
neurons from oxidative stress elicited by Parkinson’s Disease-related insult by
paraquat
c.       Control tests of compounds for antioxidant activity using an in vitro
peroxide assay
d.      The ability of hit compounds to suppress neurotoxicity induced by a
Parkinson’s Disease-linked mutant α-Synuclein in a primary mid-brain culture
model
3)      Assessing protection by DJ-1 in rat primary midbrain using Tat-DJ-1
a.       Validation of His(tag)-Tat-DJ-1 in neuronal model
b.      Effect of Tat-DJ-1 on a-syn toxicity
c.       Effect of Tat-DJ-1 on paraquat toxicity
 
 


 
 
Exhibit10.3, 12

--------------------------------------------------------------------------------

 

Schedule B:  Development Plan
 
Research background and Development Plan for novel small molecules targeting
DJ-1 protein as a therapeutic approach for Parkinson’s disease and other related
neurodegenerative diseases




The research collaboration between CANTABIO PHARMACEUTICALS INC. (CANTABIO) and
Dr. Rochet (Purdue University) aims to identify novel and therapeutically
functional small molecules targeting the DJ-1 protein. One of the fundamental
aims of the research is to uncover the biologically relevant mechanism of action
of these novel small molecules in modulating DJ-1 activity and its relevance to
neurodegenerative diseases, particularly to Parkinson’s disease (PD).




Research History and Background


In this section, the history of the collaboration between CANTABIO
PHARMACEUTICALS INC. (CANTABIO) and Dr. Rochet’s laboratory is described.


1.  
In 2009, Dr. Toth (CANTABIO) approached Dr. Rochet and proposed that they work
together on targeting DJ-1 by small molecules.  Dr. Toth proposed the vision for
a collaboration, which included a specific high throughput screen using chemical
microarray technology (HTS), owned and executed by Graffinity Pharmaceuticals,
and in vitro and cellular studies as follow up experiments to the HTS.   Dr.
Rochet supported the proposal and it was decided that the project is initiated.



2.  
In 2009 and 2010 HTS was done on DJ1 by Graffinity Pharmaceuticals.  The screen
was organized, managed, and lead and financed by CANTABIO.  Dr. Rochet provided
the DJ1 protein for the HTS screen.



3.  
In 2010, Dr. Toth led the generation of a M. J. Fox Rapid Response grant
proposal titled “Identification of Small-molecule Stabilizers of DJ-1:
Biophysical and Cellular Validation”, which was supported by Dr. Rochet.   This
grant from M. J. Fox Foundation was granted.  Dr. Toth was the PI and Dr. Rochet
was the co-PI.  Dr. Rochet received $10,000 for cellular studies, while CANTABIO
received $65,000 for compound synthesis, biophysical and in vitro studies.  Dr.
Toth outlined and lead synthesis, biophysical and in vitro studies, while Dr.
Rochet outlined and lead cellular studies.  From the HTS and these and further
limited extended studies based on this grant in the next three years the IP
around DJ-1 binding compounds was generated.



4.  
In 2013, Dr. Toth led the generation of a M. J. Fox Rapid Response grant
proposal titled “Determination of the 3D Structure of Biologically Active Small
Molecules in Complex with DJ-1”, which was supported by Dr. Rochet. This grant
from M. J. Fox Foundation was granted.  This grant from M. J. Fox Foundation was
granted.  Dr. Toth was the PI and Dr. Rochet was the co-PI.  Dr. Rochet received
$5,000 for generating DJ-1 protein for these studies, while CANTABIO received
$70,000 for compound synthesis, biophysical studies and X-ray crystallography
studies.  Dr. Toth outlined and lead synthesis, biophysical and X-ray studies,
while Dr. Rochet lead the generation of DJ-1 protein. These studies have been
finished, however no 3D structure of DJ-1 – compound complexes were successfully
generated by X-ray crystallography.

 

 
 
Exhibit10.3, 13

--------------------------------------------------------------------------------

 


Future planned research


In order that the intellectual property covering the discovered novel small
molecules targeting DJ-1 can be commercialized, further research will be needed
to be pursued by CANTABIO, such as the mechanism of action of these compounds in
vitro and in vivo and their efficacy in in vivo models of PD.  Importantly, the
small molecule hits will need to be chemically optimized for their
potency/efficacy and in vivo pharmacokinetic and CNS drug-like
properties.  CANTABIO will pursue these research steps in the future to develop
a strong commercial opportunity.




Development Plan for DJ-1 targeting compounds as a therapeutic candidate for PD
and other diseases


CANTABIO aims to follow the business path described below to commercialize the
intellectual property covering the discovered novel small molecules targeting
DJ-1.  (This intellectual property will be referred to as IP below):


Commercialization path: CANTABIO pursues further research on the DJ-1 targeting
compounds, such as hit optimization, lead identification, lead optimization and
pre-clinical development for Parkinson’s disease and/or other related
neurodegenerative diseases such as Alzheimer’s, Huntington’s or Amyotrophic
lateral sclerosis.   At the end of preclinical trials or before IND submission,
and before entering Phase 1. clinical trials, CANTABIO will either exclusively
license the intellectual property through an alliance with a larger
pharmaceutical company or collaborate and co-fund and co-run the clinical
trials.






Schedule C:  Report Requirements
 
(1)           Enclose current certificate of insurance (Article 10).
 
 
 (2)
State number of full-time equivalents (FTEs) employed or otherwise actively
implementing the Development Plan.

 
 


 
 
 


 
 
 
Exhibit 10.3, 14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------